Kavanagh, C. J.
This is an appeal from the *658Court of Appeals order reversing defendant’s plea-based conviction of assault with a dangerous weapon;
We affirm.
Defendant was jury convicted of armed robbery and sentenced to serve 8 to 40 years. He filed a claim of appeal of this conviction. At the time of sentence five other charges, including assault with intent to commit murder, which was the basis for the instant plea to the included offense, were pending.
The prosecutor agreed to nolle prosequi these charges if defendant waived his right to appeal the armed robbery conviction. Defendant withdrew his claim of appeal and an order nolle prosequi was entered.
One hundred and eighty-one days after sentence on the armed robbery charge defendant notified his lawyer that he wished to pursue his appeal of that conviction.
Subsequently an application for delayed appeal was filed and leave was denied by the Court of Appeals.
On July 27, 1972, the prosecutor moved to reinstate the formerly dismissed charges, and the motion was granted. Defendant’s motion to dismiss was denied, and on September 14, 1972 he proceeded to trial on the charge of assault with intent to commit murder. During the trial, defendant pled guilty to the lesser included offense of assault with a dangerous weapon in return for another nolle prosequi order on the remaining charges.
Defendant appealed the assault conviction alleging that the trial court lacked jurisdiction because more than 180 days had elapsed between the date of his initial incarceration and "the re-institution of *659the assault with intent to commit murder charge. MCLA 780.131; MCLA 780.133; MSA 28.969(1); MSA 28.969(3). The Court of Appeals reversed.
On appeal to this Court, the prosecutor argues that the defendant knowingly and voluntarily waived his right to appeal the armed robbery conviction as a quid pro quo for dismissal of the five pending charges. When the claim of appeal was withdrawn the prosecutor, in good faith, dismissed these charges. They were reinstated only after defendant again pursued his appellate remedies. Citing cases which hold that if the prosecutor acts in good faith to bring cases to trial within the 180-day period the statute is complied with, the prosecutor contends that the nolle prosequi orders indicated a good faith effort.
Defendant argues that the prosecution acted improperly in conditioning the dismissal of the pending charges on waiver of the right to appeal, citing People v Harrison, 386 Mich 269; 191 NW2d 371 (1971); People v Ledrow, 53 Mich App 511; 220 NW2d 336 (1974); People v Clark, 43 Mich App 476; 204 NW2d 332 (1972). Because the prosecutor acted improperly, bad faith should be presumed, and a violation of the 180-day rule established.
We find it unnecessary to address the 180-day rule question in this case. We agree with the Court of Appeals conclusion that because defendant’s application for leave to appeal the armed robbery conviction was denied by the Court of Appeals, "[although not willingly, defendant has kept his bargain and should receive his benefits of the agreement”. Accordingly, the conviction for assault with a dangerous weapon is reversed and the charges dismissed pursuant to the negotiations of February 2, 1972 may not be reinstated.
Affirmed.
*660Williams, Levin, and Fitzgerald, JJ., concurred with Kavanagh, C. J.
Blair Moody, Jr., J., took no part in the decision of this case.